Citation Nr: 1447023	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-32 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and K.J. 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to October1954.  He died in October 2010.  The appellant claims as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Milwaukee, Wisconsin, Pension Center.  Jurisdiction rests with the Nashville, Tennessee, Regional Office. 

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included any evidence pertinent to the appeal in the decision therein.

The appellant submitted additional evidence with a waiver of RO review in the first instance in February 2013.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was not rated as totally disabled due to service connected disabilities for 10 continuous years immediately preceding death, nor was he rated totally disabled continuously after his last discharge from service for a period of not less than 5 years immediately preceding his death.  The Veteran was not a former prisoner of war.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 and Supp. 2013); 38 C.F.R. § 3.22(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Because the record in this case shows that undisputed facts demonstrate that the Veteran's claim is barred by applicable statutory and regulatory provisions, the VCAA does not apply to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  The total rating may be schedular or may be a total disability rating based on unemployability (TDIU). 38 C.F.R. § 3.22(c). 

In this case, the Veteran separated from service in October 1954.  He died in October 2010.  At the time of his death, service connection was in effect for non-small cell carcinoma status post left pneumonectomy, evaluated as 100 percent disabling; coronary artery disease, evaluated as 60 percent disabling; chronic brain syndrome, evaluated as 10 percent disabling; hypothyroidism, evaluated as 10 percent disabling; nicotine dependence, evaluated as noncompensable and for chest wall scar, evaluated as noncompensable.  From June 21, 2004 to May 4, 2010, the Veteran was assigned a total disability evaluation based on individual unemployability.  From May 4, 2010, his combined evaluation was 100 percent.  

As shown above, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death.  Additionally, the Veteran was not a former POW. 

In light of the above discussion, the Board concludes that the appellant's claim for DIC under 38 U.S.C.A. § 1318 must be denied because the requirements of 38 C.F.R. § 1318 are not met.  Entitlement to these benefits must therefore be denied as a matter of law.  Where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 is denied.  


REMAND

Having reviewed the evidence of record, the Board finds that further development is needed for the issue of entitlement to service connection for cause of death.  To that end, the Veteran died in October 2010.  The death certificate lists the immediate cause of death as sepsis due to pneumonia due to non-small cell lung cancer.  Chronic obstructive pulmonary disease (COPD), congestive heart failure (CHF) and hypothyroidism were listed as disorders contributing to death, but not related to the cause of death. At the time of the Veteran's death, service connection was in effect for non-small cell carcinoma status post left pneumonectomy, evaluated as 100 percent disabling; coronary artery disease, evaluated as 60 percent disabling; chronic brain syndrome, evaluated as 10 percent disabling; hypothyroidism, evaluated as 10 percent disabling; nicotine dependence, evaluated as noncompensable and chest wall scar, evaluated as noncompensable.  

The record contains multiple opinions regarding the etiology of the Veteran's lung cancer.  In an October 1998 VA opinion, it was stated that the Veteran had a history of about 40 plus years of smoking two packs of cigarettes a day.  The VA examiner stated that the Veteran subsequently developed lung cancer which resulted in the removal of a lung.  The VA examiner opined that it was more likely that his cigarette smoking caused his lung cancer.  In January 2013, however, private examiner Dr. S. stated that the Veteran served aboard the USS Carmick which exposed him to significant health risk.  Dr. S, after review of the literature, opined that the Veteran's cancer "was likely as not contributed to the exposure and was asbestos related."  

In light of the conflicting medical opinions of record, the Board finds that further development is needed.  To that end, another VA opinion is needed to address the contentions above in review of all the evidence of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A VA medical opinion should be obtained from an appropriate examiner to determine the most likely cause of the Veteran's lung cancer.  The claims folder should be made available to the examiner for review.  The examiner should render an opinion as to whether it is as least as likely as not (i.e., 50 percent or greater probability) that the Veteran's lung cancer was caused by asbestos exposure.  The examiner should review all the evidence of record and specifically address the October 1998 VA opinion and January 2013 opinion of private examiner Dr. S.  A complete rationale must be provided for all opinions rendered.  Any other notable risk factors that are present or absent should also be discussed, to include the Veteran's smoking history.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  The AMC/RO must ensure that the medical opinion report complies with this remand and the questions presented in the request.  If the report is insufficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.
 
3.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


